PER CURIAM.
Tho only point raised on this 'appeal is the question of the appointment of a receiver by the court below, on the 15th of November, 1929, of an estate in remainder. This caso has been before this court on the same point, Tallman v. Ladd et al., 5 F.(2d) 582, when a decree of tho court below appointing a receiver for this same estate was reversed. A statement of the facts of the case will be found in tho decision in that case. At that time it was held that “the bill did not make a case for tho appointment of a receiver.” Since tho former decision, the bill has not been amended, and there have developed no facts which would, in our opinion, make any more necessary the appointment of a receiver than formerly. On the contrary, tho record discloses that the personal estate of appellant is greater than it was at the time of tho former decision; that tho appellant has never been put in possession of the estate in controversy since the former decision of this court, and that no facts have developed that would in any way prove that appellant has been guilty of fraud or gross mismanagement of the estate. Attorneys for appellant stated in tho argument before this court that there was no intention on their part to endeavor to change the custody of the estate pending the final settlement of the case.
Under these conditions, the decree of the court of November 15, 1929, appointing a receiver to take over the property mentioned in said decree, was erroneous, and the said decree is reversed.